 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    LIHUA OU,                                        Case No. 2:18-cv-03259-KJM-AC
11                       Plaintiff,
12           v.                                        ORDER
13    DITECH FINANCIAL, LLC,
14                       Defendant.
15

16                  On April 11, 2019, defendant Ditech Financial, LLC filed a notice of bankruptcy.

17   ECF No. 4. On April 25, 2019, plaintiff Lihua Ou notified the court that she “believes an automatic

18   stay pursuant to Section 362(a) of the Bankruptcy Code is appropriate at this time.” ECF No. 6.

19   Accordingly, the court STAYS the case and ORDERS the parties to file a joint status report every

20   sixty (60) days addressing the status of the bankruptcy proceedings and whether the stay remains

21   appropriate.

22                  IT IS SO ORDERED.

23   DATED: May 1, 2019.

24
                                                    UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                      1
